DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 17 February 2022, the request for continued examination has been accepted.  By this amendment, claims 2-4, 6-7, & 11-12 are cancelled, claims 13-15 have been added, and claims 1, 5, 8-10, & 13-15 are currently pending in the application. The rejections have been updated to address the current limitations.  The arguments presented by the applicant are addressed in the rejections and in the response to arguments section.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 8-10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Great Britain Patent Document GB 191508943 A by Agnelli (Agnelli).
Regarding claim 1, Agnelli discloses a cartridge chamber for a hand-held firearm for loading cartridges including a bullet and a cartridge case, the cartridge chamber comprising an inner surface of the cartridge chamber where the cartridge chamber, in the direction from a barrel mouth, terminates with a head of a breechblock, wherein the inner surface of the cartridge chamber includes at least one shaped recess configured to carry out marking of the cartridge case, wherein the shaped recess is arranged on the inner surface of the cartridge chamber so that the shaped recess extends beyond a space in which the inner surface of the cartridge chamber abuts a wall of the cartridge case (See Figures, all aspects clearly illustrated, and see at least first page of the specification, clearly disclosed), wherein the shaped recess is configured to mark the cartridge case with residues of pressurised gases from a firing of a spent cartridge (The disclosure clearly states that the gases from firing are directed into the fluting or channels to equalize the pressures between the exterior and interior of the cartridge.  Therefore, the examiner maintains that the channels or flutes would be configured to mark the cartridge case with residues of pressurized gases from a firing of a spent cartridge.  In addition, the examiner notes that the structures in the reference are clearly the same as the reference to Agnelli, and such structures would perform the same functions absent a teaching otherwise); wherein the shaped recess is in the form of a graphic and/or pictorial and/or alphanumeric character (See Figures, clearly illustrated, the channels or flutings can easily be considered to be a graphic, pictorial or alphanumeric character, such a limitation is non-specific).  Additionally, it is elementary that the mere recitation of a newly discovered function of property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  
Regarding claim 8, Agnelli further discloses wherein the shaped recess is made using stamping or chip machining and/or electroerosion machining and/or laser ablation  (The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  See MPEP 2113).
Regarding claim 9, Agnelli further discloses wherein the shaped recess is configured to be irremovable without damaging the firearm (See Figures, clearly illustrated).
Regarding claim 10, Agnelli further discloses a fired cartridge case of a fired cartridge without a bullet fired from a cartridge chamber according to claim 1, wherein the cartridge case contains on an outer surface of the cartridge case at least one trace of the shaped recess of the inner surface of the cartridge chamber, wherein the trace of the shaped recess of the inner surface of the chamber is a colored gas trace of the residue from a pressurized gas after firing (See Figures, all aspects clearly illustrated, and see at least first page of the specification, clearly disclosed).  As previously addressed in the rejection of claim 1, the reference has the same features as the disclosed invention in the current application, and such structures would have the same 
Regarding claim 13, Agnelli further discloses wherein the shaped recess is configured to mark the cartridge case with a carbon print created by the residues of the pressurized gases (See Figures, all aspects clearly illustrated, and see at least first page of the specification, clearly disclosed).  As previously addressed in the rejection of claim 1, the reference has the same features as the disclosed invention in the current application, and such structures would have the same characteristics absent a teaching to the contrary.  The examiner maintains that the cartridge would have such traces after discharge.
Regarding claim 15, Agnelli discloses a cartridge chamber for a hand-held firearm for loading cartridges including a bullet and a cartridge case, the cartridge chamber comprising an inner surface of the cartridge chamber where the cartridge chamber, in the direction from a barrel mouth, terminates with a head of a breechblock, wherein the inner surface of the cartridge chamber includes at least one shaped recess configured to carry out marking of the cartridge case, wherein the shaped recess is arranged on the inner surface of the cartridge chamber so that the shaped recess extends beyond a space in which the inner surface of the cartridge chamber abuts a wall of the cartridge case, wherein the shaped recess is configured to mark the cartridge case with residues of pressurised gases from a firing of a spent cartridge, wherein the shaped recess is configured to mark the cartridge case with an identification of the firearm from which the cartridge was fired (See rejections above, all aspects previously .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnelli.
Regarding claim 5, Agnelli discloses the claimed invention except for the specific depth of the recess.  It would have been an obvious matter of design choice to have the shaped recess with a depth of at least 10 μm, since applicant has not disclosed that the depth of the shaped recess solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a shallower or deeper recess.
Regarding claim 14, Agnelli discloses the claimed invention except for the specific depth of the recess.  It would have been an obvious matter of design choice to have the shaped recess with a depth of 10 μm to 60 μm, since applicant has not disclosed that the depth of the shaped recess solves any stated problem or is for any .
Response to Arguments
In response to applicant's argument that Agnelli does not specifically disclose that the channels or flutes are not specifically configured to carry out marking of the cartridge case with residues of pressurized gases from firing a spent cartridge and to mark the cartridge case with identification of the firearm from which the cartridge was fired, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art structure is the same as the applicant’s invention and would perform in a similar manner absent a clearly distinct teaching to the contrary.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
It is elementary that the mere recitation of a newly discovered function of property, inherently possessed by things in the prior art, does not cause a claim drawn 
	In response to Applicant’s argument that the reference relied upon does not directly disclose the specific purpose of the structures as is currently claimed, it has been held that the mere fact that the references relied on by the Patent and Trademark Office fail to evince an appreciation of the problem identified and solved by applicant is not, standing alone, conclusive evidence of the nonobviousness of the claimed subject matter.  The references may suggest doing what an applicant has done even though workers in the art were ignorant of the existence of the problem.  In re Gershon, 152 USPQ 602 (CCPA 1967).
As to limitations which are considered to be inherent in a reference, note the case law of In re Ludtke, 169 U.S.P.Q. 563; In re Swinehart, 169 U.S.P.Q. 226; In re Fitzgerald, 205 U.S.P.Q. 594; In re Best et al, 195 U.S.P.Q. 430; and In re Brown, 173 U.S.P.Q. 685, 688.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641